Citation Nr: 0943771	
Decision Date: 11/17/09    Archive Date: 11/25/09

DOCKET NO.  07-09 030	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Los Angeles, California


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD). 

REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel


INTRODUCTION

The Veteran had active military service from May 1969 to 
March 1973.

This appeal to the Board of Veterans' Appeals (Board) arises 
from an August 2005 rating decision in which the RO, inter 
alia, denied service connection for PTSD.  In November 2005, 
the Veteran filed a notice of disagreement (NOD).  The RO 
issued a Statement of the Case (SOC) in January 2007.  The 
Veteran filed a substantive appeal (via a VA Form 9, Appeal 
to the Board of Veterans' Appeals) in February 2007.

In August 2008, the Board remanded the claim on appeal to the 
RO, via the Appeals Management Center (AMC) in Washington, 
DC, for additional development.  After accomplishing the 
requested action, the RO returned the matter to the Board for 
further appellate consideration.

In January 2009, the Veteran testified during a hearing 
before the undersigned Veterans Law Judge at the RO; a 
transcript of this hearing is of record.  During the hearing, 
the Veteran submitted additional evidence, along with a 
signed waiver of RO jurisdiction.  See 38 C.F.R. §§ 20.800, 
20.1304 (2009). 

In March 2009, the Board denied the Veteran's claim for 
service connection for PTSD.  The Veteran appealed the 
Board's decision to the United States Court of Appeals for 
Veterans Claims (Court).  In a July 2009 Order, the Court 
granted a joint motion filed by representatives of both 
parties, vacating the Board's March 2009 decision, and 
remanding the matter to the Board for further proceedings 
consistent with the Joint Motion.  

For the reasons expressed below, the matter on appeal is, 
again, being remanded to the RO via the AMC, in Washington, 
DC.  VA will notify the appellant when further action, on his 
part, is required.



REMAND

In light of points raised in the Joint Motion, and review of 
the claims file, the Board finds that further RO action on 
the claim on appeal is warranted. 

Pertinent to the requirements for service connection for 
PTSD, the evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether a veteran engaged in 
"combat with the enemy."  See Gaines v. West, 11 Vet. App. 
353, 359 (1998).  Participation in combat, a determination 
that is to be made on a case-by-case basis, requires that a 
veteran have personally participated in events constituting 
an actual fight or encounter with a military foe or hostile 
unit or instrumentality.  See VAOPGCPREC 12-99 (October 18, 
1999); Moran v. Principi, 17 Vet. App. 149 (2003).  See also 
Sizemore v. Principi, 18 Vet. App. 264, 273-74 (2004).

If VA determines that a veteran engaged in combat with the 
enemy and his alleged stressor is combat-related, then his 
lay testimony or statement is accepted as conclusive evidence 
of the stressor's occurrence and no further development or 
corroborative evidence is required-provided that such 
testimony is found to be "satisfactory," i.e., credible and 
"consistent with circumstances, conditions or hardships of 
service."  See 38 U.S.C.A. 1154(b) (West 2002); 38 C.F.R. 
3.304(f)(1); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

If, however, the alleged stressor is not combat related, then 
the claimant's lay testimony, in and of itself, is not 
sufficient to establish the occurrence of the alleged 
stressor.  Instead, the record must contain evidence that 
corroborates his testimony or statements.  See Cohen v. 
Brown, 10 Vet. App. 128, 147 (1997); Moreau v. Brown, 9 Vet. 
App. 389, 395 (1996).  See also Zarycki, 6 Vet. App. at 98; 
Doran v. Brown, 6 Vet. App. 283, 289-290 (1994). 

In this appeal, the Veteran has been diagnosed with PTSD, as 
reflected in VA treatment records.  The Veteran has reported 
stressors related to alleged experiences in Vietnam.  In an 
April 2005 stressor statement, the Veteran reported that 
while at Camp Henshaw, his area was rocketed frequently as it 
was near Marine combat units.  During his January 2009 
hearing, the Veteran testified that there were mortar and 
rocket attacks going around him between August and September 
1969. 


In this case, the RO did not attempt to independently verify 
the occurrence of any of his claimed stressors with the 
United States Army and Joint Services Records Research Center 
(JSRRC) or other entity.  In the prior denial, the Board 
noted that the Veteran had not furnished sufficient evidence 
to permit independent verification of any potentially 
verifiable stressor.  Nonetheless, in the Joint Motion, the 
parties noted that the Board did not adequately address 
whether the Veteran's unit was stationed at Camp Henshaw and 
if the unit came under attack during the time frame when he 
was there.

Under these circumstances, the Board has no alternative but 
to remand the claim on appeal to the RO for further action.

The RO should make an additional request that the Veteran 
provide specific details of these in-service stressful 
incident(s): date(s), place(s), unit of assignment at the 
time of the event(s), description of the event(s), medal(s) 
or citation(s) received as a result of the event(s), and, if 
appropriate, name(s) and other identifying information 
concerning any other individuals involved in the event(s).  
At a minimum, the Veteran must indicate the location and 
approximate time (a two-month specific date range) of the 
stressful events in question, and the unit of assignment at 
the time each stressful event occurred.

Thereafter, the RO should attempt to independently verify the 
Veteran's stressors-particularly, the mortar attacks 
referenced above-through contact with the JSRRC and any other 
source(s).  The RO should attempt to obtain copies of the 
unit histories from the U.S.S. Paul Revere- LPA 248 for the 
time period from August to September1969, as appropriate.

The Board point out that, if the Veteran, who had a 
noncombatant military occupational specialty, was stationed 
with a unit that came under enemy attack, this would strongly 
suggest that he was, in fact, exposed to such attacks.  See 
Pentecost v. Principi, 16 Vet. App. 124 (2002) (base subject 
to rocket attacks during time veteran was stationed at base). 


The Board also notes that the record includes VA treatment 
records reflecting a diagnosis of PTSD; however, one 
criterion for service connection for PTSD is a link between 
the Veteran's PTSD and the verified in-service stressor(s).  
See 38 C.F.R. § 3.304(f).  Hence, in the event that the RO 
determines that the record establishes the occurrence of the 
alleged stressor, the RO should arrange for the Veteran to 
undergo VA examination, by a psychiatrist, at an appropriate 
VA medical facility to obtain a medical opinion as to whether 
the verified stressor has resulted in PTSD.

The Veteran is hereby advised that failure to report for any 
scheduled examination, without good cause, may well result in 
denial of the claim (as the original claim for service 
connection will be considered on the basis of the evidence of 
record).  See 38 C.F.R. § 3.655 (2009).  Examples of good 
cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  Id.  If the Veteran fails to report for anye 
scheduled examination, the RO must obtain and associate with 
the claims file (a) copy(ies) of any notice(s) of the date 
and time of the examination sent to the Veteran by the 
pertinent VA medical facility.

Further, to ensure that all due process requirements are met, 
the RO should also give the appellant another opportunity to 
present information and/or evidence pertinent to the claim on 
appeal.  The RO's notice letter to the appellant should 
explain that he has a full one-year period for response.  See 
38 U.S.C.A § 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 
5103(b)(3) (West Supp. 2009) (amending the relevant statute 
to clarify that VA may make a decision on a claim before the 
expiration of the one-year notice period).

After providing the appropriate notice, the RO should obtain 
any additional evidence for which the appellant provides 
sufficient information and, if necessary, authorization, 
following the procedures prescribed in 38 C.F.R. § 3.159 
(2009).

The actions identified herein are consistent with the duties 
to notify and assist imposed by the Veterans Claims 
Assistance Act (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 
2002); 38 C.F.R. § 3.159 (2009).  However, identification of 
specific actions requested on remand does not relieve the RO 
of the responsibility to ensure full VCAA compliance.  Hence, 
in addition to the actions requested above, the RO should 
also undertake any other development or notification action 
deemed warranted by the VCAA prior to adjudicating the claim 
on appeal  The  RO's adjudication of the claim should include 
consideration of all evidence added to the record since the 
RO's last adjudication of the claim (to particularly include 
evidence submitted during the January 2009 Board hearing, 
notwithatanding the waiver of RO consideration of that 
evidence).

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action: 

1.  The RO should send to the Veteran and 
his representative a letter requesting 
that the Veteran provide sufficient 
information, and if necessary, 
authorization, to enable it to obtain any 
additional evidence pertinent to the 
claim for service connection for PTSD  
that s not currently of record.  

In its letter, the RO should specifically 
request that the Veteran provide specific 
details of the in-service stressful 
incidents of experiencing mortar and 
rocket attacks, to include date(s), 
place(s), unit of assignment at the time 
of the event(s), description of the 
event(s), medal(s) or citation(s) 
received as a result of the event(s), 
and, if appropriate, name(s) and other 
identifying information concerning any 
other individuals involved in the 
event(s).  At a minimum, the Veteran must 
indicate the location and approximate 
time (a two-month specific date range) of 
the stressful events in question, and the 
unit of assignment at the time each 
stressful event occurred.

The RO's letter should clearly explain to 
the Veteran that he has a full one-year 
period to respond (although VA may decide 
the claims within the one-year period). 

2.  If the Veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the Veteran and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.

3.  Regardless of whether the Veteran 
responds to the RO's letter,  the RO 
should undertake necessary action to 
attempt to independently verify the 
occurrence of the Veteran's alleged 
stressful experiences relating to his 
unit coming under mortar and rocket 
attack at Camp Henshaw, to particularly 
include contact with the JSRRC (and other 
appropriate source(s)).  Any additional 
action necessary for independent 
verification of this stressor, to include 
follow-up action requested by the 
contacted entity, should be accomplished.  
If the search for corroborating records 
leads to negative results, the RO should 
notify the Veteran and afford him the 
opportunity to respond.  The RO should 
also follow up on any additional action 
suggested by JSRRC.

Aside from any requests made to JSRRC, 
the RO should attempt to obtain copies of 
unit histories for U.S.S. Paul Revere- 
LPA 248 from July to December 1969.

4.  After associating with the claims 
file all available records and/or 
responses received from each contacted 
entity, the RO should prepare a report 
detailing the occurrence of any specific 
in-service stressful experience(s) deemed 
established by the record.  This report 
is then to be added to the Veteran's 
claims file.  If the occurrence of no 
claimed in-service stressful 
experience(s) is/are verified, then the 
RO should so state in its report.  If the 
occurrence of no claimed in-service 
stressful experience is verified, then 
the RO should so state in its report, 
skip the development requested in 
paragraphs 5 and 6, below, then proceed 
with paragraph 7.

5.  If, and only if, evidence 
corroborating the occurrence of (a) 
claimed in-service stressful 
experience(s) is received, the RO should 
arrange for the Veteran to undergo 
appropriate VA psychiatric examination, 
by a psychiatrist, at an appropriate VA 
medical facility.  The entire claims 
file, to include a complete copy of the 
REMAND, must be made available to the 
examiner designated to examine the 
Veteran, and the report of examination 
should include discussion of the 
Veteran's documented psychiatric history 
and assertions.  All tests and studies, 
to include psychological testing, if 
deemed warranted, should be accomplished, 
and all clinical findings should be 
reported in detail.

In rendering a determination as to 
whether the diagnostic criteria for PTSD 
are met, the examiner is instructed that 
only (a) specifically corroborated in-
service stressful event(s) may be 
considered for the purpose of determining 
whether exposure to such in-service event 
has resulted in PTSD.  If a diagnosis of 
PTSD is deemed appropriate, the examiner 
must identify the specific stressor 
underlying the diagnosis, and should 
comment upon the link between the current 
symptomatology and the Veteran's verified 
stressor.

The examiner should set forth all 
examination findings, along with complete 
rationale for the conclusions reached, in 
a printed (typewritten) report.

6.  If the Veteran fails to report to any 
scheduled examination, the RO must obtain 
and associate with the claims file (a) 
copy(ies) of any notice(s) of the date 
and time of the examination sent to him 
by the pertinent VA medical facility.

7.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
Stegall v. West, 11 Vet. App. 268 (1998).

8.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate the claim for 
service connection or PTSD  in light of 
all pertinent evidence and legal 
authority (to include all evidence added 
to the record since the RO's last 
adjudication of the claim)..

9.  If the benefit sought on appeal 
remains denied, the RO must furnish to 
the Veteran and his representative an 
appropriate SSOC that includes clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration. 

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The Veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


